DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is the national stage entry of PCT/US16/60054 filed 2 November 2016. Acknowledgement is made of the Applicant’s claim of domestic priority to US provisional application 62/251,345 filed 5 November 2015.

Examiner’s Note
Applicant's amendments and arguments filed 4 December 2020 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 4 December 2020, it is noted that claims 3 and 16-17 have been amended. Support can be found in the claims as originally filed. No new matter or claims have been added.

Status of the Claims
Claims 2-4, 11, 13-14, 16-18, 20-22, 24-25, 27-29, and 33-39 are pending.
Claims 2-4, 11, 13-14, 16-18, 20-22, 24-25, 27-29, and 33-39 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 11, 13-14, 16-18, 20-22, 24-25, 27-29, and 33-39 stand rejected under 35 U.S.C. 103 as being unpatentable over Frate et al. (WO 00/27358) in view of Sato et al. (US 6,017,625) in view of MacKay (US 2011/0200674).
The Applicant claims, in independent claim 24, a dual network hydrogel composition comprising a crosslinked polymer (0.5-4%), an optional comonomer, and a thermoplastic polyurethane (TPU) polymer (1-5%) wherein the polymer content is from about 2% to about 8% and is prepared from a diisocyanate, a polyol comprising at least one polyethylene glycol with molecular weight of at least 1450, and an aliphatic chain extender. Claim 24 further requires the composition to be thermoformable and semi-solid. Claims 2-4 and 11 narrow the polymer and claim 22 narrows the TPU. Claims 13-14 and 16-17 limits the ratio of components and narrow the range of polymer contents. In claim 18 the hydrogel further comprises an active. In claims 20-21, the hydrogel is in the form of a sheet. Claim 25 requires the composition to be thermoformable from 50-90 ºC. Claims 27-28 narrow the optional comonomer but require it to be present from 0.5-65%. In claim 29, the TPU comprises a blend of PEG polyols having molecular weights of at least 1450 and at least 8000. Claims 33-38 are towards an article comprising the composition of claim 24 wherein the article is a medical article such a wound covering 
Frate teaches hydrogels containing personal care compounds or pharmaceuticals (pg 2, lns 8-10). The hydrogel is a blend of at least two polymers, one of which is a crosslinked polymer derived from one or more olefinically unsaturated polymerizable carboxylic monomers and one or more comonomers (pg 2, lns 15-27). The other polymer is a substantially linear polymer (id). The composition, which is intended on being applied to the skin, can further comprise a neutralizing agent and/or a cure rate modifier (id). In addition to the two polymers, above, thermoplastic polyurethanes may also be used as an additive wherein the polyurethane may be hydrophilic or hydrophobic (pg 4, lns 1-8). Although specific TPUs are not described, Frate does teach that such polyurethanes are well known in the art. Regarding the first polymer, the olefinically unsaturated polymerizable carboxylic monomer can be selected from acrylic acid, methacrylic acid, and others (pg 4, lns 8-20). Copolymers can be made of the carboxylic monomers using allyl ether crosslinking agents such as vinyl ethers or esters such as acrylate esters (pg 4, lns 21-27). A preferred crosslinking agent is allyl pentaerythritol and can be used with about 5% or more of crosslinking monomer (implying 5% or more of the crosslinking agent) (pg 7, lns 20-26). By way of example, the crosslinked polymers can be commercially available carbomers such as CARBOPOL 980NF (pg 16, lns 19-22). The crosslinked polymer is neutralized from about 2.5-3.5 to about 3.5-14 (pg 18, lns 9-13). Regarding the form of the hydrogel, one suitable form is a sheet or layer that contains a release layer on either side thereof (pg 20, lns 23-25). A preferred form of the hydrogel is thus in the form of a patch wherein 3, and NaOH (pg 27, lns 20-30). The method of preparation is discussed wherein each component is sequentially mixed/blended with the composition to form a homogenous composition that is applied to a fabric backing to form a patch (pg 27, lns 1-17). It is noted that TPU is absent in this example formulation although previously taught as being a suitable additive.
Frate does not teach the thermoplastic polyurethane as being prepared from the product-by-process steps in the instant claims nor does it teach the amount of TPU in the composition. Frate does not teach the ratio of polymer to TPU. Frate does not teach a sheet thickness.
Sato teaches a thermoplastic polyurethane resin (TPU) that is water absorbable/swellable (abstract; col 4, lns 66-67; col 5, lns 28-40). The TPU is prepared by reacting a polyisocyanate, a water-soluble polyalkylene ether polyol, and a chain extender (col 1, lns 58-67). A preferred diisocyanate is the aromatic 4,4’-diphenylmethane diisocyanate (col 2, ln 62- col 3, ln 6). Regarding the water-soluble polyalkylene ether polyol, said agent can be a polyethylene glycol wherein the average molecular weight is in the range of 2,000-13,000 (col 3, lns 7-31). It is noted that the polyol can be used in a mixture of several types of polyols differing in molecular weight (col 3, lns 32-35). Suitable chain extenders include 1,2-propylene glycol, 1,3-butanediol, 
MacKay teaches that TPU are a class of plastics with many useful properties (elasticity, transparency, resistance, etc…) consisting of linear segmented block copolymers composed of hard and soft segments [0041]. TPUs are prepared from the reaction of diisocyanates with diols/polyols [0041]. Of note, MacKay teaches that TPUs can be clear and stretchy, implying a moldable and semi-solid state [0041].
It would have been prima facie obvious to prepare the composition of Frate comprising polymers CARBOPOL 980 NF and CARBOPOL 907 (individually 3-5%, total of 5-8%), mixed with water (from about 80 to about 87%), glycerin, AlCl3, and NaOH and modify it to further comprise a TPU, which is taught as being a suitable additive. The TPU can be that of Sato, which reads on the structure as defined in the process of instant claim 24. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The resulting composition would comprise polyol (3-8%), water (about 87%), polyurethane (TPU), and optionally copolymer (about 5%). While Frate is silent as to the amount of polyurethane to include, it states that such agent should be used as an additive. The components of glycerin, AlCl3, and NaOH are also considered additives and are comprised in amount ranging from 0.08-10%, thus it would have been obvious to use the TPU in any amount of that range. The resulting obvious variation of Frate would necessarily comprise the physical properties of being thermoformable and semi-solid, as required in the claims, based on the composition In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The resulting hydrogel, which can further comprise a comonomer and active agent, and can have a ratio of polyol to TPU of 1:1 (based on 4% of each, which falls within the taught ranges) and can be used in an article such as a patch with a backing reads on instant claims 2-4, 11, 14, 16-18, 20, 22, 24-25, 27-28, and 33-39.
Regarding claim 21, the thickness of the hydrogel sheet, which can be attached to a substrate backer, is related to how much is needed to deliver the required amount of active agent. The thickness does not appear to be particularly critical and is considered obvious to the skilled artisan.
Regarding claim 29, Sato teaches PEG being used across a range of molecular weights from 2,000-10,000 and teaches that mixture of PEGs can be used in their TPU. As such, it would have been obvious to combine a PEG with a molecular weight of 2,000 with a PEG of weight 10,000. Instant claims 2-4, 11, 14, 16-18, 20-22, 24-25, 27-29, and 33-39 are accordingly rejected as obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 4 December 2020 have been fully considered but they are not persuasive. The Applicant argues, on page 8 of their remarks, that there is 3, and NaOH. The Applicant argues that without any explicit teaching that the TPU amounts and that of the other additives are equivalent that there is no fair teaching that the TPU should be used in the range of 0.8-10%.
In response, while Frate does not explicitly define the range of suitable polyurethane (i.e. TPU), Frate does teach this agent as an additive to the hydrogel. The amounts of additives in Frate are exemplified as being used in the range of 0.08-10% in Formulations 1-8 for the preparation of hydrogel compositions. The remaining 90% of said formulations is comprised of polymer, solvent, and active agents. Since the TPU is taught as being an additive for the formation of a hydrogel, in lieu of evidence to the contrary or evidence of an unexpected result, using TPU in the same range would have been obvious. 

The Applicant argues, on page 8 of their remarks, that Frate does not teach that the total amount of crosslinked polymer and TPU range from 2-8%.
It would have been obvious to use polyol in from 3-8% and use the TPU in from 0.08-10%, therefore a ratio of polyol to TPU of 1:1 (based on 4% of each, which falls within the taught ranges) would also have been obvious wherein the total amount of polymer is 8%.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613